657 So.2d 70 (1995)
Kevin McPHEE, Appellant,
v.
The STATE of Florida, Appellee.
No. 94-2976.
District Court of Appeal of Florida, Third District.
July 12, 1995.
Bennett H. Brummer, Public Defender, and Andrew M. Teschner, Sp. Asst. Defender, for appellant.
Robert A. Butterworth, Atty. Gen., and Linda S. Katz, Asst. Atty. Gen., for appellee.
Before LEVY, GERSTEN, and GODERICH, JJ.
*71 PER CURIAM.
Appellant, Kevin McPhee, appeals his conviction and sentence of aggravated battery with a firearm. We affirm the conviction and sentence, but remand to the trial court to conform the written judgment to the jury verdict.
The written judgment states that the appellant was convicted of aggravated battery on a person sixty-five years of age or older with a firearm not causing serious bodily injury. Because the State failed to prove the age of the victim, the charge was reduced. As the State correctly concedes, in order to conform with the jury's verdict, the written judgment should be amended to indicate conviction of aggravated battery with a firearm not causing serious bodily injury. See Reber v. State, 611 So.2d 91 (Fla. 2d DCA 1992); Hinkle v. State, 480 So.2d 206 (Fla. 2d DCA 1985). Accordingly, the case is remanded. In all other respects, the decision below is affirmed.
Affirmed in part and remanded.